Per Curiam Opinion,
There are before us the exceptions of Columbia Gas Transmission Corporation to findings and conclusions contained in the opinion and in the Order, per Judge Rogers, of June 6, 1975.
The appellant’s exceptions to the conclusions raise the same questions disposed of in the opinion. After argument and consideration of the appellant’s brief, we remain of the same mind on those matters and since the issues were, we believe, fully expounded in our opinion, *468we dismiss the exceptions to our conclusions (numbered 5 through 11) without further discussion.
The appellant’s exceptions, numbered 1, 2 and 4, to our findings respectively at paragraphs 3, 8, 9 and 14 of our opinion, are dismissed. Our findings are, we believe, sufficiently faithful paraphrases of the parties’ stipulations.
The appellant’s exception, number 3, to our finding, number 12, is addressed to obvious typographical errors and is also dismissed.